


109 HR 5179 IH: To amend title XVIII of the Social Security Act to ensure

U.S. House of Representatives
2006-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5179
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2006
			Mr. Hall introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to ensure
		  adequate payment amounts for drugs and biologicals under part B of the Medicare
		  Program.
	
	
		1.Revision of payment
			 methodology for drugs and biologicals under Medicare part B
			(a)Floor of widely
			 available market priceSubsection (b) of section 1847A of the
			 Social Security Act (42 U.S.C. 1395w–3a) is amended—
				(1)in paragraph (1),
			 by inserting paragraph (6) and after Subject to;
			 and
				(2)by adding at the
			 end the following new paragraph:
					
						(6)Floor of widely
				available market priceThe
				Secretary shall increase the payment amount determined under this subsection
				for a drug or biological to the extent necessary to ensure that such payment
				amount is in no case less than the widely available market price for the drug
				or biological (as determined under subsection (d) or by the
				Secretary).
						.
				(b)Treatment of
			 prompt pay discountsSubsection (c)(3) of such section is
			 amended—
				(1)in the first
			 sentence, by inserting “furnished to physicians” after prompt pay
			 discounts; and
				(2)in the second
			 sentence, by inserting “(other than prompt pay discounts)” after “other price
			 concessions”.
				(c)Effective
			 dateThe amendments made by this section shall apply to drugs and
			 biologicals that are furnished on or after January 1, 2007.
			
